DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.  

Specification
The abstract of the disclosure is objected to because it should be generally within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6, 9, 12, 14, and 20 are objected to because of the following informalities:  
Claim 6, line 4: “fit” should be changed to --fits--.  
Claim 9 should be amended similarly to: “The system of claim 4, wherein the one or more software modules, when executed by the at least one hardware processor further determines when the grasp behavior has been completed by detecting via the sensory data--,-- when sufficient contact forces between at least one hand/gripper associated with the robot --have been applied,-- and the absence of slip between the hand/gripper and the target object.”
Claim 12, line 3: “build” should be changed to --building--.
Claim 12, line 9: “return” should be changed to --returning--.
Claim 14, line 2: “the user interface” lacks antecedent basis in the claims.  
Claim 20 should be amended similarly to: “The method of claim 15, further comprising determining when the grasp behavior has been completed by detecting via the sensory data--,-- when sufficient contact forces between at least one hand/gripper associated with the robot --have been applied,-- and the absence of slip between the hand/gripper and the target object.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
determine based on the state and model, potential configurations, or pre-grasp poses, for grasping the identified objects and return multiple grasping configurations per identified object, 
determine an object to be picked based on a quality metric, 
translate the pre-grasp poses into behaviors that define motor forces and torques,

It is not clear if “pre-grasp poses” is being used as a synonym for “potential configurations for grasping the identified objects” or as an alternative to “potential configurations for grasping the identified objects”.  It is not clear if “grasping configurations” are the configurations from “potential configurations for grasping” or if these are different configurations.  If “pre-grasp poses” is meant to be an alternative to “potential configurations for grasping”, then “translate the pre-grasp poses” makes it unclear as to whether the limitation “pre-grasp poses” is a required or optional aspect of the claim.  
Claim 12 recites analogous language which is similarly unclear.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, 12, 14-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd-Jones et al. (US Publication No. 2021/0178591) in view of Konishi (US Publication No. 2019/0308320).
Floyd-Jones teaches:
Re claim 1.  A system comprising: 
a database (paragraph [0008]: “Well-chosen data structures can advantageously reduce the amount of memory required for storage”.  A database is a well-known data structure for storing data.); 
at least one hardware processor coupled with the database (robot control system 126, Figure 1); and one or more software modules that, when executed by the at least one hardware processor, 
receive at least one of sensory data from a robot and images from a camera (sensor 122a, Figure 1), 
identify and build models of objects in an environment, wherein the model encompasses immutable properties of identified objects including mass and geometry, and wherein the geometry is assumed not to change (paragraph [0072], environmental sensors 122 detect characteristics of target objects in the environment, including weight and shape), 
estimate the state including position, orientation, and velocity, of the identified objects (paragraph [0072], detect characteristics of the target objects including position, orientation, and velocity), 
determine based on the state and model, potential configurations, or pre-grasp poses, for grasping the identified objects and return multiple grasping configurations per identified object (paragraphs [0068 and 0116], target objects the robot is intended to grasp, and evaluating many candidate grasp poses.), 
translate the pre-grasp poses into behaviors that define motor forces and torques (paragraph [0075], actuating the robot to grasp the target object), 
communicate the motor forces and torques to the robot in order to allow the robot to perform a complex behavior generated from the behaviors (paragraph [0075], driving the actuators).

	Floyd-Jones fails to specifically teach: (re claim 1) determine an object to be picked based on a quality metric.
	Konishi teaches, at paragraph [0035], determining an object to be gripped based on a score reflecting the position/orientation recognition accuracy of the object to be gripped.  This ensures the position and orientation of an object is well understood before a robot attempts to pick up the object.
	In view of Konishi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Floyd-Jones, (re claim 1) determine an object to be picked based on a quality metric; since	Konishi teaches determining an object to be gripped based on a score reflecting the position/orientation recognition accuracy of the object to be gripped.  This ensures the position and orientation of an object is well understood before a robot attempts to pick up the object.

	Floyd-Jones further teaches:
Re claim 3.  Further comprising a user interface and wherein the one or more software modules, when executed by the at least one hardware processor further receives a target object selection via the user interface (paragraph [0093], remote systems, such as desktop computer 134, may be used to program, configure, control or otherwise interface with or input data to the robot control system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a user to indicate what object is to be grasped by the robot so that a user may control such grasping robots.).

Re claim 4.  Wherein the behaviors include pre-grasp, grasp, transport and release (paragraph [0098], the robot must get from pose A to pose B, grasping, un-grasping, retrieving or placing an item.  To get from un-grasping to grasping requires a pre-grasp phase.).

Re claim 5.  Wherein the pre-grasp behavior includes a reach behavior that defines, based on the pre-grasp poses, how the robot should move toward the object in order to grasp it (paragraph [0098], the robot must get from pose A to pose B).

Re claim 11.  Wherein the identification of objects is based on bounding box identification (abstract).

Re claim 12.  A method comprising: 
receiving at least one of sensory data from a robot and images from a camera (sensor 122a, Figure 1), 
identifying and build models of objects in an environment, wherein the model encompasses immutable properties of identified objects including mass and geometry, and wherein the geometry is assumed not to change (paragraph [0072], environmental sensors 122 detect characteristics of target objects in the environment, including weight and shape), 
estimating the state including position, orientation, and velocity, of the identified objects (paragraph [0072], detect characteristics of the target objects including position, orientation, and velocity), 
determining based on the state and model, potential configurations, or pre-grasp poses, for grasping the identified objects and return multiple grasping configurations per identified object (paragraphs [0068 and 0116], target objects the robot is intended to grasp, and evaluating many candidate grasp poses.), 
translating the pre-grasp poses into behaviors that define motor forces and torques (paragraph [0075], actuating the robot to grasp the target object), 
communicating the motor forces and torques to the robot in order to allow the robot to perform a complex behavior generated from the behaviors (paragraph [0075], driving the actuators).


Floyd-Jones fails to specifically teach: (re claim 12) determining an object to be picked based on a quality metric.
Konishi teaches, at paragraph [0035], determining an object to be gripped based on a score reflecting the position/orientation recognition accuracy of the object to be gripped.  This ensures the position and orientation of an object is well understood before a robot attempts to pick up the object.
	In view of Konishi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Floyd-Jones, (re claim 12) determine an object to be picked based on a quality metric; since Konishi teaches determining an object to be gripped based on a score reflecting the position/orientation recognition accuracy of the object to be gripped.  This ensures the position and orientation of an object is well understood before a robot attempts to pick up the object.

	Floyd-Jones further teaches:
Re claim 14.  Further comprising receiving a target object selection via the user interface (paragraph [0093], remote systems, such as desktop computer 134, may be used to program, configure, control or otherwise interface with or input data to the robot control system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a user to indicate what object is to be grasped by the robot so that a user may control such grasping robots.).

Re claim 15.  Wherein the behaviors include pre-grasp, grasp, transport, and release  (paragraph [0098], the robot must get from pose A to Pose B, grasping, un-grasping, retrieving or placing an item.  To get from un-grasping to grasping requires a pre-grasp phase.). 

Re claim 16.  Wherein the pre-grasp and transport behavior defines a reach behavior that defines, based on the pre-grasp poses, how the robot should move toward the object in order to grasp it (paragraph [0098], the robot must get from pose A to pose B).

Re claim 22.  Wherein the identification of objects is based on bounding box identification (abstract).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd-Jones et al. (US Publication No. 2021/0178591) as modified by Konishi (US Publication No. 2019/0308320) as applied to claims 1 and 12 above, and further in view of Domae et al. (US Publication No. 2019/0061159).
The teachings of Floyd-Jones have been discussed above.  Floyd-Jones fails to specifically teach: (re claims 2 and 13) wherein the quality metric is based on which grasp requires the robot to move the least.
Domae teaches, at paragraph [0047], selecting a target object to pick up based on minimizing the moving time of the robot.  This reduces the cycle time when operating the robot.  
In view of Domae’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Floyd-Jones, (re claims 2 and 13) wherein the quality metric is based on which grasp requires the robot to move the least; since Domae teaches selecting a target object to pick up based on minimizing the moving time of the robot.  This reduces the cycle time when operating the robot.  

Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd-Jones et al. (US Publication No. 2021/0178591) as modified by Konishi (US Publication No. 2019/0308320) as applied to claims 1 and 12 above, and further in view of Narita et al. (US Publication No. 2022/0234200).
The teachings of Floyd-Jones have been discussed above.  Floyd-Jones fails to specifically teach: (re claims 7 and 18) wherein the behaviors are executed sequentially, in parallel, or both; and (re claims 8 and 19) wherein, when executed in parallel, the forces and torques associated with the behaviors are summed.
Narita teaches, at paragraph [0342], summing gripping forces supplied from plural gripping force calculation units to perform more robust and highly responsive control, thus ensuring the gripped object is not lost in any direction.  
In view of Narita’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Floyd-Jones, (re claims 7 and 18) wherein the behaviors are executed sequentially, in parallel, or both; and (re claims 8 and 19) wherein, when executed in parallel, the forces and torques associated with the behaviors are summed; since Narita teaches summing gripping forces supplied from plural gripping force calculation units to perform more robust and highly responsive control, thus ensuring the gripped object is not lost in any direction.  

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd-Jones et al. (US Publication No. 2021/0178591) as modified by Konishi (US Publication No. 2019/0308320) as applied to claims 4 and 15 above, and further in view of Matsuzaki et al. (JP 2010201538).
The teachings of Floyd-Jones have been discussed above.  Floyd-Jones fails to specifically teach: (re claims 9 and 20) wherein the one or more software modules, when executed by the at least one hardware processor further determines when the grasp behavior has been completed by detecting via the sensory data when sufficient contact forces between at least one hand/gripper associated with the robot and the absence of slip between the hand/gripper and the target object.
Matsuzaki teaches, at paragraphs [0017 and 0018], not moving a grasped object until a sufficient force is detected and no slipping occurs.  This reduces the likelihood of dropping an object while it is being moved.  
In view of Matsuzaki’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Floyd-Jones, (re claims 9 and 20) wherein the one or more software modules, when executed by the at least one hardware processor further determines when the grasp behavior has been completed by detecting via the sensory data when sufficient contact forces between at least one hand/gripper associated with the robot and the absence of slip between the hand/gripper and the target object; since Matsuzaki teaches not moving a grasped object until a sufficient force is detected and no slipping occurs.  This reduces the likelihood of dropping an object while it is being moved.  

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd-Jones et al. (US Publication No. 2021/0178591) as modified by Konishi (US Publication No. 2019/0308320) as applied to claims 1 and 12 above, and further in view of Hayashi et al. (US Publication No. 2021/0001481).
The teachings of Floyd-Jones have been discussed above.  Floyd-Jones fails to specifically teach: (re claims 10 and 21) wherein the estimate of the state is based on function approximation.
Hayashi teaches, at paragraph [0093], a neural network may be used to output the position or angle of a workpiece.  Using such a neural network will yield the predictable result of outputting the position or angle of a workpiece for further operation by the robot.  
In view of Hayashi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Floyd-Jones, (re claims 10 and 21) wherein the estimate of the state is based on function approximation; since Hayashi teaches a neural network may be used to output the position or angle of a workpiece.  Using such a neural network will yield the predictable result of outputting the position or angle of a workpiece for further operation by the robot.  

Allowable Subject Matter
Claims 6 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664